Willson, Judge.
We can not reconcile it to our sense of right and to our view of the law to permit this conviction to stand. We do not think that the evidence, as it is presented to us, supports the conviction. Defendant proved that he purchased the horse from one Cooper, and produced on the trial a duly authenticated bill of sale from said Cooper. While there are some circumstances in proof which throw some suspicion upon the bona fides of said purchase, they are of slight weight, and do not, we think, disprove the purchase, or the good faith of the defendant in the transaction. These suspicious circumstances are all consistent with the defendant’s innocence.
In addition to proving that he purchased the horse, he established a good character for honesty in the community in which he lived for a number of years. It does not appear that the facts of the case were as fully and clearly developed upon the trial as they might have been, and can yet be, both on the part of the State and of the defendant. We think the ends of justice may be subserved by remanding the cause for a new trial. We deem it unnecessary to notice other questions raised in the record, as they are of character which may not arise on another trial.
The judgment is reversed and the cause is remanded.

Reversed and remanded.